Citation Nr: 1413267	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, claimed as gout.

2.  Entitlement to service connection for bilateral Achilles tendonitis.

3.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction and bowel incontinence, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for peripheral vascular disease of the right lower extremity, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for peripheral vascular disease of the left lower extremity, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for urinary incontinence, currently evaluated as 20 percent disabling.  

7.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for lipomatous lesion of the left Achilles tendon, currently evaluated as 10 percent disabling.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran has also appealed a March 2011 rating action that denied his claim for an increased rating for each of his service-connected disabilities.

The issues of entitlement to an earlier effective date for the award of service connection for diabetes mellitus and associated conditions  pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002). have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The service treatment records show the Veteran was seen in March 1969 and Achilles tendonitis was noted.  It was reported later that month that his ankle was swollen.  Following a VA examination in November 2009, the examiner diagnosed chronic bilateral Achilles tendonitis.  He stated the Veteran was treated for Achilles tendonitis in service and still had symptoms of it.  He had also subsequently been diagnosed with rheumatoid arthritis.  He added it was likely that the rheumatoid arthritis played a significant role in the Veteran's current pain.  He opined that the Veteran's injuries to his Achilles tendons in service were less likely than not the sole cause of his current diagnosis.  The examiner added that it was at least as likely as not that the tendonitis contributed partially to the current diagnosis, but the majority of the Veteran's current problems were related to rheumatoid arthritis.

In January 2010, another VA physician reviewed the claims folder, to include the November 2009 VA examination.  He concluded that while the rheumatoid arthritis was exacerbating the Veteran's Achilles disease, he also had evidence of Achilles tendonitis in service.  He felt it was less likely as not that the ongoing Achilles problems were caused by or a result of service.  

Another VA physician stated in January 2010 that the Veteran has rheumatoid arthritis, and not gout.  She concluded that rheumatoid arthritis was not due to arthritis a result of diabetes mellitus.  Her rationale was that rheumatoid arthritis is a separate disease entity from diabetes, and that diabetes does not aggravate it.  

It was noted in a March 1998 Social Security Administration decision that the Veteran reported that gouty arthritis was first diagnosed in 1970.  This is consistent with other evidence in the record suggesting the Veteran has had gout for many years.

During the hearing before the undersigned in July 2012, the Veteran testified he has had to restrict his activities due to his diabetes.  He reports he experiences numbness and tingling in his arms and legs.  He states he has to wear special socks and shoes due to diabetes.  He claims his symptoms have increased in severity since he was last examined for diabetes in January 2011.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board notes the Veteran has not been provided appropriate notice required by the VCAA regarding his claim for service connection for rheumatoid arthritis or his claims for increased ratings for his service-connected disabilities.

In light of the development requested, the issue of entitlement to a TDIU rating is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for rheumatoid arthritis and the claims for increased ratings.

2. Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for gout and/or rheumatoid arthritis since his discharge from service through 2005, and who treated him for his service-connected disabilities since 2011.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

3.  Schedule a VA joints examination to determine the nature and etiology of the Veteran's bilateral Achilles tendonitis.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral Achilles tendonitis is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule a VA rheumatology examination to determine the nature and etiology of the Veteran's rheumatoid arthritis/gout.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's rheumatoid arthritis/gout is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Schedule a VA examination to determine the nature and severity of the Veteran's diabetes mellitus.  All indicated tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  

6.  Schedule a VA neurology examination to determine the nature and severity of the Veteran's peripheral neuropathy of each extremity.  The claims folder should be made available to the examiner in conjunction with the examination.

7.  Schedule a VA vascular examination to determine the nature and severity of the Veteran's peripheral vascular disease of each lower extremity.  All indicated tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  

8.  Schedule a VA scars examination to determine the nature and severity of the lesion of the left Achilles tendon.  The claims folder should be made available to the examiner in conjunction with the examination.

9.  The RO should then review the record and readjudicate the claims.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




